Citation Nr: 0519394	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the RO properly reduced the disability evaluation for 
the appellant's service-connected asbestosis from a 30 
percent disability rating to a noncompensable disability 
rating, effective from December 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from August 1958 to 
April 1962.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  By the August 2002 rating 
decision, the RO reduced the disability rating for the 
appellant's service-connected asbestosis from 30 percent to 
zero percent disabling, effective from December 1, 2002.           

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

The Board further observes that in statements from the 
appellant's representative, Disabled American Veterans (DAV), 
dated in June 2004 and June 2005, the DAV specifically raised 
the issues of entitlement to service connection for asthma, 
secondary to the appellant's service-connected asbestosis; 
entitlement to service connection for a combined obstructive 
restrictive process, secondary to the service-connected 
asbestosis; and entitlement to an increased rating for the 
service-connected asbestosis.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is whether the RO properly 
reduced the disability evaluation for the appellant's 
service-connected asbestosis from a 30 percent disability 
rating to a noncompensable disability rating, effective from 
December 1, 2002.  Additionally, he has not been informed as 
to what evidence he is to submit and what evidence VA will 
obtain.  Thus, the Board must remand the appellant's claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  In 
this regard, the appellant should be 
provided a VCAA notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The appellant should also be asked to 
submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.

3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




